DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/02/2021 and 03/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Objections
Claims 1, 5, and 14  are objected to because of the following informalities: 
Regarding claim 1, “an first cover” should read “a first cover”.
Regarding claim 5, “at another at another region” should read “at another region”.
Regarding claim 14, “the second over and the first cover” should read “the second cover and the first cover”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “common” in claim 5 is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term common is a relative term as it is unclear how alike the materials need to be in order to read on claim 5. In view of the 112b, Examiner will interpret a common material to be the same material or a material that would be an obvious variant of the side vent groove and the side cover portion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10-11, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa et al. (US 2007/0099070 A1).

Regarding claim 1, Aizawa teaches a battery cell, comprising:
a core material for providing electrical energy (Aizawa Figure 1 electrode body 6); and
a cell housing to define a cavity for receiving the core material (Aizawa Figure 3; battery casing 1 with casing body 9 and lid wall 10), 
wherein the cell housing includes:
a side cover that extends to define the cavity and has a first opening and second opening (Figure 3; side walls 3 and 5);
a first cover provided at the first opening of the cell housing (Figure 3 Lid wall 10);
a second cover provided at second opening of the cell housing (Figure 3 the bottom portion opposite the lid wall is read as the second cover as it would cover the bottom opening if it were not already attached to the side wall; the structure of Figure 3 anticipates the second cover limitation; and
at least one side vent groove formed in the side cover (Figure 3; [0040] opening vent 20 is formed of the groove 20).

Regarding claim 2, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the side vent groove is positioned to be closer to the second cover than the first cover, and the second cover is positioned lower than the first cover ([0029] opening vent may be provided at either one or both of the upper and lower ends of the side walls 3 and 5; therefore the opening vent can be provided near the bottom of the casing as is anticipated by Aizawa).

Regarding claim 4, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the side cover has a thickness that is less at the side vent groove than at another region of the side cover that differs from the side vent groove (Figures 1 and 4; opening vent groove has a smaller thickness than the rest of the side walls).

Regarding claim 5, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the side cover is formed of a common material at the side vent groove and at another region of the side cover away from the side vent groove (Figure 4, battery casing 1 looks to be made of a single material; there is no mention of multiple materials making up the vent opening so Aizawa seems to anticipate a single material being used).

Regarding claim 6, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the side vent groove is extended in a direction parallel to that of the second cover (Figure 9 the groove of the opening vent is parallel to the lid and the bottom cover portion; alternative shaping of the opening vent is also seen in Figures 6-11).

Regarding claim 8, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the side vent groove includes: a first side vent groove extended in a first direction parallel to that of the second cover (Figure 9; extending in a parallel direction of the plate); and
a second side vent groove extended in a second direction parallel to that of the second cover and spaced vertically from the first side vent groove (Figures 3-9; [0029] opening vent may be provided at either one or both of the upper and lower ends of the side walls 3 and 5, therefore, Aizawa anticipates two vents being vertically spaced apart from one another).

Regarding claim 10, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the at least one side vent groove includes: 
a first vent groove extended in the first direction (Figures 6-7); and
a second vent groove extended in a second direction and intersecting the first vent groove (Figures 6-7).

Regarding claim 11, Aizawa teaches all the claim limitations of claim 10. Aizawa further teaches wherein an angle between the first vent groove and the second vent groove is an acute angle (Figures 6-7, both angles in the figures are acute angles).

Regarding claim 13, Aizawa teaches all the claim limitations of claim 11. Aizawa further teaches wherein a middle of the angle between the first vent groove and the second vent groove extends within 45 degrees of a direction between the first cover and the second cover (Figure 6).

Regarding claim 14, Aizawa teaches all the claim limitations of claim 10. Aizawa further teaches wherein the side vent groove further includes a third vent groove that connects the first vent groove and the second vent groove (Figure 7; third vent groove is highlighted by center part 26), and
a distance between the first vent groove and the second vent groove increases in a direction between the second over and the first cover (Figure 7).

Regarding claim 19, Aizawa teaches a battery cell, comprising:
a core material for providing electrical energy (Aizawa Figure 1 electrode body 6); and
a cell housing to define a cavity for receiving the core material (Aizawa Figure 3; battery casing 1 with casing body 9 and lid wall 10), 
wherein the cell housing includes:
a side cover that extends to define the cavity (Figure 3; side walls 3 and 5);
an end cover provided at an opening provided at a distal end of the side cover (Figure 3 lid wall 10/ 3 the bottom portion opposite the lid wall is read as the second cover as it would cover the bottom opening if it were not already attached to the side wall); and
at least one groove formed in the side cover, the side cover being perforated at the groove when a pressure inside the cavity exceeds a preset pressure (Figure 3; [0040] opening vent 20 is formed of the groove 20; [0001] opening vent to cleave to release gas from within the battery when abnormal increases in internal pressure occurs).

Regarding claim 20, Aizawa teaches a battery cell, comprising:
a core material for providing electrical energy (Aizawa Figure 1 electrode body 6); and
a cell housing for receiving the core material (Aizawa Figure 3; battery casing 1 with casing body 9 and lid wall 10), 
wherein the cell housing includes:
a side surface (Figure 3; side walls 3 and 5);
a fist distal end, and a second distal end that is positioned lower than the first distal end (Figure 3 lid wall 10/ 3 the bottom portion opposite the lid wall is read as the second cover as it would cover the bottom opening if it were not already attached to the side wall); and 
and a side vent groove provided at the side of the cell housing and positioned closer to the second distal end than the first distal end (Figure 3; [0040] opening vent 20 is formed of the groove 20; [0001] opening vent to cleave to release gas from within the battery when abnormal increases in internal pressure occurs; [0029] opening vent may be provided at either one or both of the upper and lower ends of the side walls 3 and 5; therefore the opening vent can be provided near the second distal end rather than the first distal end of the casing as is anticipated by Aizawa).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 2007/0099070 A1).

Regarding claim 3, Aizawa teaches all the claim limitations of claim 1. Aizawa further teaches wherein the distance t3  between the opening vent and the upper or lower end of the side wall is set to be within a range of 3 to 20% of the height t4 of the battery casing (Figure 1 [0028]). While Aizawa fails to teach a specific measurement, it is the examiner’s opinion that the range of 3-20% from the height of the battery casing t4 would disclose and encompass a range having the limitation as claimed. 

Regarding claims 7 and 9, Aizawa teaches all the claim limitations of claims 1 and 8 respectively. Aizawa fails to teach wherein the side vent groove is extended to define a closed curve around the core material, however, this would be an obvious modification to change the groove size and shape to wrap around the entire battery casing as an optimization for the discharge of gases as the groove size and shape in the opening vent  would be dependent upon the sensitivity made for the casing to release the gases from the battery casing. A skilled artisan would be able to adjust the opening vent and the groove such that the battery casing would be optimized for the discharge of gases. See MPEP 2144.05. Similar art related to this is found in the conclusion but is not used within the rejection.

Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 2007/0099070 A1) as applied to claims 10 and 14  above, and further in view of Uh et al. (US 2009/0075159 A1).

Regarding claim 12, Aizawa teaches all the claim limitations of claim 10. Aizawa further teaches wherein a first vent groove and a second vent groove are connected together (Aizawa Figure 6 or Figure 7), however, fails to teach the depth profile within the first and second vent groove portion.

Uh discloses a secondary battery with a safety vent formed in a groove shape that is fractured when the pressure within the battery casing increases past a predetermined threshold. Uh is analogous with Aizawa as both are related to batteries having rupturable parts to relieve an increase in pressure. Uh teaches wherein  a safety groove having a first line 521d and a second line 521e is formed and connected and wherein the depth of the first and second lines increased at the connection portions of the first and second lines (Uh Figure 5, [0060-0061]) such that the location of fracture can be determined such that the most severe deformation location occurs at a location that may be deemed safe by the manufacture ([0054]).

Therefore, it would have been obvious to a skilled artisan before the effective filing date to adjust the depth of the grooves of Aizawa to follow the teachings of Uh such that the depth can be controlled and increased towards an area of overlap between the first and second vent grooves such that the location of rupture of the opening vent can be controlled and the battery safety can be increased. The disclosures of Aizawa and Uh render obvious all the limitations of claim 12. 

Regarding claim 15 and 16, Aizawa teaches all the claim limitations of claim 14. Aizawa further teaches wherein a first vent groove and a second vent groove are connected together through a third vent portion (Aizawa  Figure 7), however, fails to teach the depth profile within the first, second, and third vent groove portions.

Uh discloses a secondary battery with a safety vent formed in a groove shape that is fractured when the pressure within the battery casing increases past a predetermined threshold. Uh is analogous with Aizawa as both are related to batteries having rupturable parts to relieve an increase in pressure. Uh teaches wherein  a safety groove having a first line 221d, a second line 221e, and a third line 221f that are formed and connected and wherein the depth of the first and second lines increases towards the third line that connects the first and second lines (Uh Figure 2, [0054]) such that the location of fracture can be determined such that the most severe deformation location occurs at a location that may be deemed safe by the manufacture ([0054]). Uh shows that the depth of the third line is larger than the depths of the first and second lines (Figure 2)

Therefore, it would have been obvious to a skilled artisan before the effective filing date to adjust the depth of the grooves of Aizawa to follow the teachings of Uh such that the depth of the first second and third lines can be controlled so that the first and second lines increase towards a third line connecting all three lines and wherein the third line has the largest depth of the groove such that the location of rupture of the opening vent can be controlled and the battery safety can be increased. The disclosures of Aizawa and Uh render obvious all the limitations of claim 15 and 16. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 2007/0099070 A1) as applied to claim 1 above, and further in view of Kim (US 20140045000 A1).

Regarding claims 17 and 18, Aizawa teaches all the claim limitations of claim 1. Aizawa fails to teach wherein the cell housing further includes an end groove formed in the first cover and encircles an axis of the side cover that extends between the first and the second cover.

Kim discloses a cylindrical secondary battery that is designed to rupture when the pressure inside the cylindrical can increases past a threshold pressure. Kim is analogous with Aizawa as both are related to batteries having rupturable parts to relieve an increase in pressure.  Kim teaches wherein a safety vent 1110 is provided on a face of the bottom portion 111 of the cylindrical can and is thinned and ruptures when the internal pressure of the cylindrical can abnormally increases (Kim [0039]; Figures 2A-2D).
Therefore, it would have been obvious before the effective filing date to incorporate the safety vent 1110 as taught by Kim on the lid wall 10 of Aizawa such that a the safety vent can rupture when the internal pressure is increased to increase the safety of the battery. This modification would render obvious all the claim limitations of claim 17 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. (US 2011/0269013 A1). Yoon discloses first and second fracture portions 51, 52, 62, 61 that are formed by a groove or notch and ruptures when there is an increase in pressure. Yoon shown in Figure 4 of the fracture portions extending along a majority of the sides of the battery casing and does not show the fracture portions spanning along a whole portion of the battery casing to enclose the battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727